United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 5, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-10472
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARDONIO GOMEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:04-CR-253-3
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Mardonio

Gomez has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Our

independent review of the record, counsel’s brief, and Gomez’s

response discloses no nonfrivolous issue for appeal.      Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the APPEAL IS DISMISSED.       See 5TH

CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.